                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




CLAYTON MARCUS, JR.,

      Petitioner,

v.                                                         4:19cv418–WS/HTC

MARK S. INCH,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 10) docketed January 21, 2020. The magistrate judge recommends that the

petitioner's petition for writ of habeas corpus be dismissed with prejudice. The

petitioner has filed no objections to the magistrate judge’s report and

recommendation.

      Upon review of the record, the court has determined that the magistrate

judge's report and recommendation is due to be adopted based on the untimeliness

of the petitioner’s petition for writ of habeas corpus. Accordingly, it is ORDERED:
                                                                              Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 10) is

hereby ADOPTED and incorporated by reference into this order.

      2. The respondent’s motion to dismiss (ECF No. 8) is GRANTED.

      3. The petitioner's petition for writ of habeas corpus (ECF No. 1) is

DISMISSED with prejudice.

      4. The clerk shall enter judgment stating: "The petitioner's petition for writ

of habeas corpus is DISMISSED with prejudice."

      5. A certificate of appealability is DENIED.

      DONE AND ORDERED this              21st        day of    February     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
